Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
1.	Claims 28-53 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 28, Overall there is no teaching, suggestion, or motivation for combination in the prior art for a radially outer electrode radially outward of the ferroelectric material; and the first upper electrode comprising a horizontally elongated line, the radially outer electrode directly electrically coupling with the horizontally elongated line, dielectric material elevationally between and directly against the radially inner electrode and an underside of the horizontally elongated line.
4.	With respect to dependent claim 29-30, 35-45 since these claims are depending on claim 28, therefore claim 29-45 are allowable subject matter. 
5.	With respect to independent claims 31, Overall there is no teaching, suggestion, or motivation for combination in the prior art for a radially outer electrode radially outward of the ferroelectric material and directly electrically coupled to the first upper electrode; and dielectric material radially within the upwardly open cylinder-like shape of the radially inner electrode, the dielectric material extending elevationally upward of the radially inner electrode and elevationally over tops of the radially inner electrode in the vertical cross section.
	With respect to dependent claim 32-34, 46-53 since these claims are depending on claim 31, therefore claims 32-34, 46-53 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
02/01/2021
/HAN YANG/
Primary Examiner, Art Unit 2824
.